Citation Nr: 1812993	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  15-40 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a prior rating decision that denied entitlement to an earlier effective date of the grant of service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to an additional benefit based upon the Veteran's claim for payment or reimbursement of travel expenses incurred for treatment at VA medical facilities on September 11, 2014, and October 9, 2014.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1968.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Board notes that the Veteran's travel reimbursement claims were initially denied, but that in March 2015, the RO granted the benefits the Veteran sought.  The Veteran filed a notice of disagreement (NOD) with this decision in April 2015 and the RO issued a statement of the case (SOC) in January 2016.  The SOC indicated that all laws and regulations had been followed and the Veteran's due process rights had not been violated.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A claim seeking service connection for PTSD was received by VA on March 15, 2002. 

2.  A March 15, 2005, rating decision denied the Veteran's claim for entitlement to an effective date prior to March 15, 2002, for the grant of service connection for PTSD.  

3.  A July 5, 2005, rating decision continued to deny the Veteran's claim for entitlement to an effective date prior to March 15, 2002, for the grant of service connection for PTSD.  

4.  The correct facts, as they were known at the time, were before the RO on March 15, and July 5, 2005, and the RO correctly applied the statutory and regulatory provisions then in effect.  The decision was supported by evidence then of record and was consistent with the law and regulations.  

5.  The Veteran claimed reimbursement for travel expenses related to VA medical care on September 11, 2014, and October 9, 2014.  

6.  VA granted the benefits sought by the Veteran in full on March 27, 2015, and he was notified in writing of this decision.  

7.  No additional benefit due to travel expenses incurred on September 11, 2014, and October 9, 2014, is available to the Veteran.  


CONCLUSIONS OF LAW

1.  The March 2005 rating decision denying the Veteran's claim for entitlement to an effective date prior to March 15, 2002, for the grant of service connection for PTSD did not contain CUE.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.105, 20.302, 20.1103 (2017).

2.  The July 2005 rating decision denying the Veteran's claim for entitlement to an effective date prior to March 15, 2002, for the grant of service connection for PTSD did not contain CUE.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.105, 20.302, 20.1103 (2017).

3.  The criteria for additional benefits due to travel expenses incurred September 11, 2014, and October 9, 2014, have not been met.  38 U.S.C.A. § 111 (2012); 38 C.F.R. §§ 70.10, 70.20 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The United States Court of Appeals for Veterans Claims (Court or CAVC) has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence.  In this case, the relevant facts necessary for the determination to be made are not in dispute.  Whether the Veteran is entitled to beneficiary travel payment reimbursement is wholly a matter of interpretation of the pertinent statute and regulations.  See Sabonis v. Brown, 6 Vet. App. 426 (1994); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  As for the Veteran's CUE claim, the Board notes that VA's duties to notify and assist claimants under the VCAA do not apply to claims alleging CUE.  Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  As the law is dispositive, the Veterans Claims Assistance Act of 2000 (VCAA) does not apply.

The Board notes that pursuant to 38 C.F.R. § 20.1303, decisions of the Board are considered nonprecedential in nature.  Each case is decided on the basis of the individual facts particular to each case in light of the applicable law and regulations. Thus, the outcome of a previous Veteran has no precedential Value as to the Veteran's current appeal.

II.  CUE Claim

The Veteran asserts CUE in a prior rating decision that denied entitlement to an effective date prior to March 15, 2002, for the grant of TDIU.  

Previous determinations that are final and binding, including decisions of service connection and other matters, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior rating decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicatory decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Similarly, neither can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  In addition, failure to address a specific regulatory provision involves harmless error unless the outcome would have been manifestly different.  Id. at 44.

The Court has held that there is a three-pronged test to determine whether CUE is present in a prior determination: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

A claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed upon a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991); Berger v. Brown, 10 Vet. App. 166, 169 (1997) (recognizing a claimant's "extra-heavy burden" of persuasion before the Court in a claim of CUE).  Questions of adequacy of development of the record, or adequacy of the VA medical examinations, are not valid bases for CUE in a prior adjudication because those issues relate to evidence not of record at the time of the earlier rating decision. See Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  "In order for there to be a valid claim of [CUE], . . . [t]he claimant, in short, must assert more than a disagreement as to how the facts were weighed or evaluated."  Id.; see also Eddy v. Brown, 9 Vet. App. 52, 54 (1996). Moreover, an asserted failure to evaluate and interpret correctly the evidence is not CUE. Id.; see Damrel v. Brown, 6 Vet. App. 242, 245-246 (1994). 

In determining whether there is CUE, the doctrine of resolving reasonable doubt in favor of the veteran is not for application, inasmuch as error, if it exists, is undebatable, or there was no error within the meaning of 38 C.F.R. § 3.105(a). Russell, 3 Vet. App. at 314; see also Yates v. West, 213 F.3d 1372 (2000).

If a veteran wishes to reasonably raise a claim of CUE, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the alleged error.  Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), cert. denied, 528 U.S. 967   (1999); Fugo, 6 Vet. App. at 43-44.  If the error alleged is not the type of error that, if true, would be CUE on its face, if the veteran is only asserting disagreement with how the RO evaluated the facts before it, or if the veteran has not expressed with specificity how the application of cited laws and regulations would dictate a "manifestly different" result, the claim must be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  Further, VA's failure in the duty to assist cannot constitute CUE.  See Cook v. Principi, 318 F.3d 1334, 1346 (Fed. Cir. 2003).

In the present case, the Veteran did not identify which specific rating decision contained CUE, but, as there are two rating decisions that address entitlement to an effective date prior to March 15, 2002, for the grant of TDIU, the Board will address CUE in these two rating decisions.  Wright v. Brown, 9 Vet. App. 300 (1996).   These rating decisions were issued in March 2005 and July 2005.  Thus, the Board finds the allegations of CUE made by the Veteran are adequate to meet the threshold pleading requirements.  See Simmons v. Principi, 17 Vet. App. 104 (2003); Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing denial of CUE due to pleading deficiency and denial of CUE on merits).  

However, having pled his claim of CUE with enough specificity for the Board to address the issue, the Veteran fails to identify sufficient evidence of CUE.  

Generally, the effective date of an award of service connection, based either on an original claim or a claim reopened after final disallowance, may not be earlier than the date of receipt of claim or, if the claim is received within one year of separation from service, the day following the date of discharge or release.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The Veteran's main argument at the hearing centered on October 1992 treatment for PTSD.  He argued that he complained of PTSD symptoms and was given care for PTSD.  He said he tried to apply for PTSD in 1992, but was turned away illegally by VA employees.  He also raised the subsequent changes in law governing entitlement to service connection for PTSD.  What the Veteran did not do, was identify evidence in the record at the time of the 2005 decisions that was not before the adjudicator or ignored by the adjudicator and would have materially changed the outcome of his case.  Neither did he identify provisions of the law existing at the time that were incorrectly applied.  Instead, he focused on presenting evidence and statements to support his claim that he had visited VA for treatment in October 1992 and attempted to apply for PTSD.  

Yet the record at the time of the first rating decision in March 2005 included argument from the Veteran submitted in December 2004 that he had been turned away from filing a claim for entitlement to service connection for PTSD in October 1992.  The Veteran did not identify what facts before the adjudicator were ignored or what laws were misapplied.  In July 2005, the records also included medical treatment notes from 1992 reflecting the Veteran's complaints of a psychological disorder.  However, he has failed to identify mistakes in these adjudications that would amount to CUE.  Instead, to the extent that the Veteran is arguing that the RO failed to appropriately weigh his arguments and the evidence of his attempts to gain treatment for PTSD in 1992, this is simply an allegation that the RO improperly weighed and evaluated the evidence, which may not support a finding of CUE.  See Fugo, 6 Vet. App. at 43-44.  

To the extent that the Veteran's arguments and evidence at the hearing and during the course of his appeal attempt to provide corroboration for his October 1992 claim, review for CUE in a prior rating decision is limited to the evidence of record at the time of the decision.  See Russell, 3 Vet. App. at 313-14.  New evidence submitted during the course of this appeal that was not before the RO in 2005 or 2007 cannot be considered in deciding whether CUE existed in the rating decisions in question. 

The Veteran has argued that his claim in October 1992 should be viewed as a protected filing date for when VA later liberalized the law governing entitlement to service connection for PTSD.  Yet the RO denied his claims for an earlier effective date for PTSD because there was not sufficient evidence he filed a claim.  An argument about how the Veteran's alleged October 1992 claim should be interpreted fails to address the RO's finding that there is insufficient evidence of such a claim.  The Veteran's argument skips that threshold issue, presupposing, without explaining why, the RO's finding that there was no claim earlier than the Veteran's March 15, 2002, claim constituted CUE.  

In sum, the Veteran's arguments that there is sufficient evidence to conclude he tried to file a claim for service connection for PTSD in October 1992 are essentially claims the RO improperly weighed the evidence, which does not support a finding of CUE.  The Board finds that the correct facts, as known at the time of March 2005, July 2005, and March 2007 rating decisions were before the RO, and the law extant at the time was correctly applied.  Accordingly, there was no CUE in the March 2005 or July 2005 rating decisions based on the Veteran's specific allegations of CUE.

III.  Travel  Expenses

Generally, VA beneficiary travel is a payment for travel expenses incurred in the United States to help Veterans and other persons obtain care or services from the Veterans Health Administration.  38 U.S.C. § 111; 38 C.F.R. § 70.10(a).  Persons eligible for beneficiary travel payments include Veterans who travel to or from a VA facility or VA-authorized health care facility in connection for the following reasons or under the following circumstances: 1) treatment for a service-connected disability, regardless of the disability rating; or, 2) treatment for any disability, provided that the veteran has a service-connected disability rated at 30 percent or more; or, 3) a scheduled compensation and pension examination; or, 4) if the veteran receives pension under 38 U.S.C. § 1521; or, 5) if the veteran's annual income does not exceed the maximum annual rate of pension that the Veteran would receive under 38 U.S.C. § 1521; or, 6) if, under certain circumstances, the veteran is unable to defray the expenses of that travel.  38 U.S.C.A. § 111; 38 C.F.R. § 70.10(a). 

A claimant must apply for payment of beneficiary travel within 30 calendar days after completing the travel and such travel does not include a special mode of transportation.  38 C.F.R. § 70.20(b).

As noted above, the Veteran initially applied for reimbursement of his travel expenses in September and October 2014.  These benefits were denied and the Veteran disagreed with the denial in November 2014.  The Veteran's travel expenses were then reimbursed in March 2015 and the Veteran disagreed with this decision.  However, the Veteran was granted the full benefit he requested.  As the expenses were reimbursed in full, no additional compensation for travel expenses is warranted.  

The Veteran's main arguments essentially equitable in nature at this point.  In his NOD and substantive appeal, he alleged that his due process rights had been violated.  He argued that VA employees maliciously declined to follow laws and regulations in violating his due process rights.  At the hearing, he raised arguments relating to the failures by VA to provide timely care to other Veterans and denial of due process to other Veterans.  

Despite the Veteran's sincere arguments, the Board is bound by the statutes and regulations discussed above.  38 U.S.C. §§ 503, 7104; 38 C.F.R. § 19.5.  And neither the Board nor the Court, as legal bodies of statutory creation, are empowered to grant a claim for benefits solely on an equitable basis.  See 38 U.S.C.A. § 503(b); McCay v. Brown, 9 Vet. App. 183, 189 (1996) (the authority to award equitable relief is committed to the discretion of the Secretary of VA under 38 U.S.C. § 503(a) and the Board is without jurisdiction to consider that which is solely left to the Secretary's discretion); see also Moffitt v. Brown, 10 Vet. App. 214, 225 (1997) ("[The] Court [and, by extension, the Board] is not a [forum] of equity and cannot provide equitable relief"); Harvey v. Brown, 6 Vet. App. 416, 425 (1994)); Suttmann v. Brown, 5 Vet. App. 127, 138 (1993) (holding that the Board lacks jurisdiction to review the Secretary of VA's exercise of 38 U.S.C.A. § 503(a) to provide equitable relief at his discretion).

It is, however, pertinent to note that the Secretary of Veterans Affairs (Secretary) does have discretionary authority to grant equitable relief in certain circumstances.  See 38 U.S.C.A. § 503(a); McCay, 9 Vet. App. at 189.  While, as noted above, the Board may not act for the Secretary in the exercise of such authority, the Veteran may petition the Secretary directly for consideration of equitable relief with respect to his claim.  See 38 C.F.R. § 2.7.  However, the Board is constrained by governing laws and statutes from considering a claim that is based on a denial of due process rights once the full benefit has been granted.  

The Veteran requested at various points to have depositions scheduled and money made available to conduct depositions.  The Board recognizes that, under 38 U.S.C. § 5711(a), VA has the authority to "(1) issue subpoenas for and compel the attendance of witnesses within a radius of 100 miles from the place of hearing . . .[and] (4) aid claimants in the preparation and presentation of claims."  However, this authority is discretionary.  Moreover, in 38 C.F.R. § 20.711, the Secretary defined the scope of that subpoena power to include compelling the attendance of witnesses within a radius of 100 miles from the place of hearing, and to aid in the production of "tangible evidence."  The Board simply does not have the power to grant the equitable relief that the Veteran requests, and thus exercising the discretionary power to compel the appearance of witnesses in a case where no remedy can be provided to the Veteran is not warranted.  

Further, to the extent that the Veteran attempts to assert due process violations on behalf of other Veterans, the Board has no authority to review the appeals of other Veterans, and, in fact, each individual case must be considered by Veterans Law Judges in the order in which the case was placed on the docket.  38 U.S.C. § 7107.

The Veteran seeks relief which cannot be granted by the Board, and as such, there is no benefit of the doubt to resolve in his favor.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  This matter, in sum, is denied based on the undisputed facts as applied to the applicable law.  Sabonis, 6 Vet. App. at 426.


ORDER

The claim of CUE with respect to the denial of entitlement to an earlier effective date for the grant of service connection for PTSD by the rating decision dated March 2005 is denied.

The claim for CUE with respect to the denial of entitlement to an earlier effective date for the grant of service connection for PTSD by the rating decision dated July 2005 is denied.

Additional benefits due to travel expenses incurred September 11, 2014, and October 9, 2014, are denied.  




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


